FILED
                             NOT FOR PUBLICATION                           MAY 28 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RAMIRO CHAVEZ-PALAFOX,                           Nos. 09-71822
                                                 Nos. 10-70331
               Petitioner,
                                                 Agency No. A077-810-617
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM*

               Respondent.


                       On Petition for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       In these consolidated cases, Ramiro Chavez-Palafox, a native and citizen of

Mexico, petitions for review of the Board of Immigration Appeals’ orders

dismissing his appeal from an immigration judge’s decision terminating his

removal proceedings, and denying his motion to reopen. We dismiss the petitions


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for review.         Because an order terminating

      Because an order terminating removal proceedings is not a final order of

removal, we lack jurisdiction to consider Chavez-Palafox’s petitions for review of

that order. See Alcala v. Holder, 563 F.3d 1009, 1013-16 (9th Cir. 2009); see also

8 U.S.C. § 1252(b)(9) (“Judicial review of all questions of law and fact . . . shall be

available only in judicial review of a final order [of removal].”).

      To the extent Chavez-Palafox contends that we have jurisdiction to review

his 1999 expedited removal order, this contention fails. See 8 U.S.C.

§ 1252(e)(2); see also Garcia de Rincon v. Dep’t. of Homeland Sec., 539 F.3d
1133, 1138-39 (9th Cir. 2008) (“Section 1252(e) only permits review of expedited

removal orders in a habeas corpus petition, and even then the review is limited to

an inquiry over whether: (A) the petitioner is an alien, (B) whether the petitioner

was ordered removed under such section, and (C) whether the petitioner can prove

by a preponderance of the evidence that the petitioner is an alien lawfully admitted

for permanent residence, [or is a refugee or has been granted non-terminated

asylum].”) (citations omitted)).

      PETITIONS FOR REVIEW DISMISSED.




                                           2                            09-71822, 10-70331